 1   PATRICIA L. McCABE, CSBN 156634
     KRISTIN E. BERK, CSBN 275840
 2   Law Offices of Patricia L. McCabe
     7100 Hayvenhurst Avenue, Suite 314
 3   Van Nuys, CA 91406-3874
     (818) 907-9726; Fax: (818) 907-6384
 4   Email: patricia@mccabedisabilitylaw.com
 5   Attorneys for Plaintiff,
     ROBERTA NUESTRO LAUSER
 6

 7

 8                     IN THE UNITED STATES DISTRICT COURT
 9                   FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   ROBERTA NUESTRO LAUSER,             )          Case No.: 2:17-CV-02165-DMC
                                         )
12                   Plaintiff,          )          ORDER FOR AWARD
     v.                                  )          OF ATTORNEY FEES UNDER
13                                       )          THE EQUAL ACCESS TO
     NANCY A. BERRYHILL,                 )          JUSTICE ACT (EAJA)
14   Acting Commissioner Social Security )
                                         )
15                   Defendant.          )          Judge: Honorable Dennis M. Cota
     ________________________________ )
16

17

18          Based upon the parties’ Stipulation for Award of Attorney Fees under The
19   Equal Access to Justice Act (EAJA), IT IS ORDERED that attorney fees be paid to
20   Patricia L. McCabe, Counsel for Plaintiff, in the amount of SIX THOUSAND,
21   EIGHT HUNDRED FIFTY DOLLARS and ZERO CENTS ($6,850.00), pursuant
22   to 28 U.S.C. § 2412(d), subject to the terms of the above-referenced Stipulation.
23

24

25   Dated: June 20, 2019
                                                        ____________________________________
26                                                DENNIS M. COTA
                                                  UNITED STATES MAGISTRATE JUDGE
27

28



     [proposed] Order For Award Of Attorney Fees Under The Equal Access To Justice Act (EAJA)
                                                - 1
